DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/28/2018 and 02/07/202 are being considered by the examiner.
Specification
The disclosure is objected to because of the following informalities: 
In [0038], ““slide-in openings 530” should read “slide-in openings 520”
Appropriate correction is required.

Drawings
The drawings are objected to because the handwritten reference numbers make some numbers hard to identify (for example, 527 in top left of Fig. 5 looks like 511 or 517)
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 18 objected to because of the following informalities:  
Claim 18 refers to “the centering surfaces” of claim 17, where claim 17 introduces “contact surfaces”
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 11 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Park et al. (US 20150351599 A1, hereinafter “Park”).

    PNG
    media_image1.png
    707
    317
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    626
    313
    media_image2.png
    Greyscale

Regarding claim 11, Park teaches a non-output-side end shield (Fig. 6A, 161) for a brushless electric motor (Fig. 6A, 170), the non-output side shield comprising: 
a centrally arranged bearing seat (Fig. 6A, 161a) for accommodating a non-output-side rotor bearing (Fig. 6A, 173b) for a rotor shaft (Fig. 6A, 172b) of the brushless electric motor; 
a sensor receptacle (Fig. 6A, 168) (“The sensor bracket 146 may be provided such that one end thereof is coupled to a sensor seat 168 provided on the rear surface of the rear motor housing 160 and the other end thereof is coupled to the circuit board 196”, [0127]) used as a carrier for a sensor circuit board (Fig. 5, 196) for detecting a rotational position of the rotor shaft (“The magnet sensor 144 may be provided on the same axis as a magnet of the rotor 172, and can detect a position according to the rotation of the rotor 172. This information is transmitted to the circuit board 196, e.g., a position sensor of the circuit board 196. Thereby, it is possible to perform position control of the rotor 172”, [0126]), the non-output-side end shield and the sensor receptacle being formed as a one-part component (Fig. 6A, sensor seat 168 and end shield 161 are one part).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 12-21 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Hager (WO 2017008796 A1). 
Regarding claim 12, Park teaches the non-output-side end shield as recited in claim 11. Park teaches further comprising three slide-in elements (Fig. 6A, 166), and designed to be accommodated, at least in sections, in a slide-in opening corresponding to a particular slide-in element (Fig. 6A, slide-in elements 166 slide in over corners of laminated stator core 180) and belonging to a stator laminated core of the electric motor.
Park does not teach wherein the slide-in elements are spaced an equal distance apart.
	Hager teaches an end plate for an electric motor with three equally spaced slide-in elements (Fig. 6, 36). 

    PNG
    media_image3.png
    352
    403
    media_image3.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the end shield of Park by substituting in the sliding elements of Hager. 
	Changing the slide-element arrangement as described is an example of substituting one known element for another with predictable results (see MPEP 2141 III).
Regarding claim 13, Park in view of Hager teaches the non-output-side end shield as recited in claim 12. 

    PNG
    media_image4.png
    515
    476
    media_image4.png
    Greyscale

Park further teaches wherein each of the slide-in elements has a radially oriented centering surface (Fig. 32, top of 467a) provided for the concentric centering of the slide-in element with respect to the stator laminated core and, in the installed state, abuts a radial supporting surface of the stator laminated core (see arrow in figure below where 467a abuts the stator core). 

    PNG
    media_image5.png
    551
    496
    media_image5.png
    Greyscale

	Regarding claim 14, Park in view of Hager teaches the non-output side end shield as recited in claim 13. Park further teaches wherein the centering surfaces are planar (Fig. 31, 467a).
	Regarding claim 15, Park in view of Hager teaches the non-output-side end shield as recited in claim 12. 
Park further teaches wherein each of the slide-in elements has two tangentially oriented centering surfaces are provided for the angular alignment of the slide-in element with respect to the stator laminated core, for the purposes of angular alignment, and in the installed state, abut a particular tangential supporting surface of the stator laminated core (see the tangentially oriented surfaces of 466 abut the core support structure, where the arrow points below). 

	
    PNG
    media_image6.png
    551
    496
    media_image6.png
    Greyscale

	Regarding claim 16, Park in view of Hager teaches the non-output side end shield as recited in claim 15. Park further teaches wherein the centering surfaces are planar (see Fig. above).
	Regarding claim 17, Park in view of Hager teaches the non-output-side end shield as recited in claim 12. Park further teaches wherein each of the slide-in elements has an axially oriented contact surface (Fig. 32 top axial point of 466) provided for maintaining a defined axial position between the non-output-side end shield and the stator laminated core and, in the installed state, abuts a preferably planar axial supporting surface of the stator laminated core (see arrow below).

    PNG
    media_image7.png
    551
    496
    media_image7.png
    Greyscale

	Regarding claim 18, Park in view of Hagar teaches the non-output side end shield as recited in claim 17. Park further teaches wherein the centering surfaces are planar (Fig. 32, see axially top position of 466).
Regarding claim 19, Park in teaches the non-output-side end shield as recited in claim 11. Park teaches further comprising three holding elements (Fig. 30, 464), each of which has an elevation for a clamping screw provided for connecting the non-output-side end shield (Fig. 30, 461) to an output-side end shield (Fig. 30, 451).
Park does not teach wherein the holding elements are spaced an equal distance apart. 



Hager teaches an end plate for an electric motor with three equally spaced holding elements (Fig. 6, 36). 

    PNG
    media_image3.png
    352
    403
    media_image3.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the end shield of Park by substituting in the holding elements of Hager. 
	Changing the holding element arrangement as described is an example of substituting one known element for another with predictable results (see MPEP 2141 III).
	Regarding claim 20, Park in view of Hagar teaches the non-output-side end shield as recited in claim 11.
Park does not teach wherein the non-output-side rotor bearing is designed as a fixed roller bearing (as Park is silent as to the particular structure of the bearings).
Hagar teaches an electric motor that uses a fixed ball bearing (“Finally, a stator assembly consisting of a housing pot (10) with a mounted stator (19) and a mounted first deep groove ball bearing (8), which serves as a fixed bearing, is provided and the stator assembly is mounted on the rotor assembly”, [0041]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the motor of Park by using a fixed roller bearing for the non-output-side rotor bearing as taught by Hagar. 
Using a roller bearing would be an example of combining the known element of a roller bearing with the known element of an electric rotor with the predictable result of supporting the rotor with the bearing (see MPEP 2141). 
Regarding claim 21, Park teaches a brushless electric motor (Fig. 6A, 170) comprising: 
a stator laminated core (Fig. 6A, 180); 
an output-side end shield (Fig. 6A, 15); 
a non-output-side end shield as recited in claim 11 (Fig. 6A, 161); and 
a rotor shaft (Fig. 6A, 172b) supported in an output-side rotor bearing (Fig. 6A, 173a) of the output-side end shield.
Park does not teach the output-side rotor bearing being designed as a movable roller bearing.
Hagar teaches an electric motor that uses a fixed ball bearing (“Finally, a stator assembly consisting of a housing pot (10) with a mounted stator (19) and a mounted first deep groove ball bearing (8), which serves as a fixed bearing, is provided and the stator assembly is mounted on the rotor assembly”, [0041]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the motor of Park by using a fixed roller bearing for the output-side rotor bearing as taught by Hagar. 
Using a roller bearing would be an example of combining the known element of a roller bearing with the known element of an electric rotor with the predictable result of supporting the rotor with the bearing (see MPEP 2141). 
Regarding claim 24, Park in view of Hagar teaches the brushless electric motor as recited in claim 21. Park teaches further comprising a fan situated on the output side (Fig. 5, 130).
Claim(s) 22 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Hagar and Smith et al. (US 20160149474 A1, hereinafter “Smith”).
Regarding claim 22, Park in view of Hagar teaches the brushless electric motor as recited in claim 21. Park teaches further comprising a sensor circuit board (Fig. 20, 244) accommodated in the sensor receptacle (Fig. 20, 268) (“The sensor bracket 246 may be provided such that one end thereof is coupled to a sensor seat 268 provided on the rear surface of the rear motor housing 260 and the other end thereof is coupled to the circuit board 298”, [0291]) and for detecting the rotational position of the rotor shaft. 

    PNG
    media_image8.png
    462
    497
    media_image8.png
    Greyscale

	Park does not teach the sensor circuit board being situated between the non-output-side end shield and the output-side end shield. 
	Smith teaches the sensor circuit board (Fig. 2A, 240) being situated between the non-output-side end shield (Fig. 2A, 208) and the output-side end shield (Fig. 2A, 210).

    PNG
    media_image9.png
    361
    519
    media_image9.png
    Greyscale

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the motor of Park in view of Hagar to have the circuit arrangement taught by Smith. 
This would have the advantage of providing an easy way to install the board while also ensuring the boards in a good position to sense the magnet force of the rotor (“In an embodiment, this arrangement offers two advantages. First, the hall board 240 may be assembled into the motor housing 206 after the motor assembly process is substantially complete and the rotor and stator assemblies have been affixed inside the motor housing 206. The hall board may be inserted radially through the slot 250 and secured in engagement with the retention features 252. This substantially eases the assembly process and reduces the risk of damage to the hall board 240. Second, as shown in FIG. 10 and the fully-assembled view of FIG. 12, the hall terminals 242 are arranged substantially close to motor terminals 270 such that the wires routed from the control unit 106 to the motor terminals 270 and the hall terminals 242 can be kept close together”, [0058]). 
Regarding claim 23, Park in view of Hagar teaches the brushless electric motor as recited in claim 22. 
Park does not teach wherein the sensor circuit board is situated between an underside of the end shield and the stator laminated core.
Smith teaches wherein the sensor circuit board (Fig. 2A, 240) is situated between an underside of the end shield (Fig. 2A, 208) and the stator laminated core (Fig. 2A, 225).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the motor of Park in view of Hagar to have the circuit arrangement taught by Smith. 
This would have the advantage of providing an easy way to install the board while also ensuring the boards in a good position to sense the magnet force of the rotor (“In an embodiment, this arrangement offers two advantages. First, the hall board 240 may be assembled into the motor housing 206 after the motor assembly process is substantially complete and the rotor and stator assemblies have been affixed inside the motor housing 206. The hall board may be inserted radially through the slot 250 and secured in engagement with the retention features 252. This substantially eases the assembly process and reduces the risk of damage to the hall board 240. Second, as shown in FIG. 10 and the fully-assembled view of FIG. 12, the hall terminals 242 are arranged substantially close to motor terminals 270 such that the wires routed from the control unit 106 to the motor terminals 270 and the hall terminals 242 can be kept close together”, [0058]). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S LEONE whose telephone number is (571)272-4039. The examiner can normally be reached M-F: 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TRAN N NGUYEN/Primary Examiner, Art Unit 2834                                                                                                                                                                                                        
/CHRISTOPHER S LEONE/Examiner, Art Unit 2834